Citation Nr: 0206600	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  96-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for traumatic brain 
syndrome with psychotic reaction, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955, and from May 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee, which denied entitlement to an 
increased evaluation for traumatic brain syndrome with 
psychotic reaction.

A preliminary review of the record discloses the appellant 
initially requested a hearing before a traveling Member of 
the Board at the RO.  The appellant subsequently withdrew 
that request and elected to appear before the Board in 
Washington, D.C.  However, he failed to appear on the 
scheduled hearing date in January 2000.  A second hearing was 
scheduled January 2002.  The appellant failed to appear at 
this hearing.  Accordingly, the Board will proceed with its 
review of the merits of this case. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtain by the RO.

2.  The appellant's traumatic brain syndrome with psychotic 
reaction is manifested by mild reduction in information 
processing speed and visuospatial abilities, mild 
neurocognitive impairment, and complaints of chronic 
headaches, and episodes of forgetfulness.  There is no 
objective clinical evidence of psychosis or dementia.

3.  The appellant's traumatic brain syndrome with psychotic 
reaction is productive of no more than considerable 
impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
traumatic brain syndrome with psychotic reaction have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9304 (1996 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records shows that the 
veteran was hospitalized in October 1957 after sustaining a 
severe head injury in an automobile accident.  He did not 
gain consciousness for four days.  He was discharged from the 
hospital in December 1957 and placed on the Temporary 
Disability Retirement List.  The final diagnosis was 
disorders, mental, nonpsychotic, with demonstrable physical 
etiology or associated structural change in the brain, namely 
a personality disorder, chronic severe.

The veteran was hospitalized at a VA medical facility in 
March 1958 on transfer from a private facility.  The 
admission diagnosis was chronic brain syndrome associated 
with brain trauma with a psychotic reaction.  An interim 
hospital summary dated in May 1958 revealed a diagnosis of 
acute brain syndrome with a psychotic reaction, 
schizophrenic-like in nature.

In May 1958 the RO granted service connection acute brain 
syndrome with a psychotic reaction and assigned a 100 percent 
rating.  

Of record is an interim VA hospital summary dated in May 
1958.  At that time the diagnosis was acute brain syndrome 
associated with brain trauma with a psychotic reaction, 
schizophrenic-like in nature. It was remarked that the 
condition improved.  

In a December 1958 rating action the RO reduced the 100 
percent rating in effect for acute brain syndrome with a 
psychotic reaction, traumatic to 50 percent.  The 50 percent 
rating has remained in effect since that time.

The veteran received treatment from 1995 to 1997at a VA 
outpatient clinic for several disorders, including the 
organic brain syndrome.  In March 1995 it was reported that 
the appellant had no judgment and rambled in his speech.  He 
had a poor memory.

On general medical examination, conducted in August 1997, the 
appellant was evaluated with status post motor vehicle 
accident causing significant soft tissue damage on the right 
leg and top of the head.  The report indicates that on review 
of the neurological system, the appellant reported a history 
of frequent significant headaches during his period of 
hospitalization following the 1957 automobile accident.  He 
indicated that he presently experienced headaches once to 
twice a month, which are relieved with Bufferin.  The report 
noted that the appellant last worked in 1992, but had to 
discontinue his employment due to physical impairment 
associated with his legs.  Diagnostic studies of the skull 
were within normal limits.

VA outpatient clinical reports show that the appellant 
received intermittent treatment from 1997 to July 2000 for 
various disorders, to include traumatic brain syndrome, and 
dysthymia.  The appellant was seen in October 1998 for 
complaints of pain involving multiple joints and his head.  
An examination showed that the cranial nerves were grossly 
intact.  A Global Assessment of Functioning (GAF) score was 
55.  He was evaluated later in October 1998 for dysthymia.  
His GAF was reported as 70.

The appellant underwent VA neurological examination in April 
2001.  The examiner indicated that review of the claims file 
disclosed that the appellant was evaluated as competent post 
motor vehicle accident during VA examinations conducted in 
1957 and 1959.  At the time of this examination, the 
appellant reported complaints of general aches and pain 
throughout his body, particularly involving the right knee.  
The appellant was noted to complain of recurrent nagging 
headaches, which reportedly originated at the top of his 
head, and occurred approximately two to three times per week.  
It was noted that the appellant was taking Trazodone, 
aspirin, or Tylenol for his headaches.  His headaches were 
not described as debilitating in nature.  

The examiner noted that the appellant used a cane to ambulate 
but he was able ambulate without the assistance of a cane.  
He was well dressed and neatly groomed. His speech was 
appropriate.  He had good eye contact.  He was alert and 
oriented to person, place, and time.  There was no 
abnormality involving the cranial nerves.  There was normal 
gross vision, bilaterally.  No nystagmus was noted.  
Sensation to the face was normal to pinprick.  The facial 
muscles were normal.  Tongue extension and uvula mobility was 
normal.  He had a normal gag reflex.  Motor examination 
showed that he was able to rise from his chair without 
assistance.  He was able to walk without the aid of a cane.  
He had a slight limp given to the right side when he walked.  
His gait was narrow based.  No muscle atrophy was noted.  
Muscle tone was normal.  Cerebellar and sensory examinations 
showed no abnormality. 

The examination showed that no pathological reflexes detected 
in the major areas of cranial nerves, motor function, and 
cerebellar function, sensory, or perception.  It was noted 
that although the appellant had minor problems with serial 7s 
on the mini-mental status examination, the results of his 
performance were still within generally accepted normal 
limits.  The examiner found no evidence of psychotic problems 
during this examination.  In that context, the appellant was 
noted to have responded well to questioning throughout the 
examination.  The examiner noted that no further neurological 
workup was warranted.

A VA neuropsychological examination was conducted in April 
2001.  At that time the appellant was noted to report a wide 
range of symptoms, generally focusing on physical symptoms.  
The appellant stated that he experienced headaches, and 
episodes of forgetfulness.  The appellant characterized the 
severity of his headache episodes as a six on a 10 point 
scale.  He described his headaches as involving pain in the 
top of his head and down both sides of his face to his temple 
and jaw, and extending down to the brow along the front of 
his head.  These headache episodes were noted to have been 
constant since the time of the 1957 automobile accident.  
Regarding the reported forgetfulness, the appellant indicated 
that he loses items around his home.  He stated that his legs 
frequently gave way.  He denied dizziness and loss of 
consciousness.

The appellant reported his mood was pretty good and indicated 
that he did not get frustrated.  It was noted that the 
appellant's lady friend had passed away earlier that month.  
When asked about the effect of her passing on his mood, the 
appellant referenced his religious faith in dealing with this 
incident.  It was noted that the appellant admitted 
experiencing some suicidal ideation in the week or two since 
her passing, but denied any intent or plan in this regard.  
He denied any homicidal ideation.  The appellant reported 
episodes of auditory hallucination since the death of his 
friend, but was uncertain whether the origin of the voice was 
inside or outside of his head.  He denied any visual 
hallucinations.  The examiner indicated that there were no 
signs of paranoid thoughts.

It was reported that the appellant lived with his stepson in 
a house he owned.  Other family members lived close by.  He 
reported active associations with other people, particularly 
through his church which he attended once per week.  He had 
been married twice. His second wife died in 1989.  He 
indicated that he had been employed as a barber for the 
prior15 years but had to quit in 1991 because he had to 
stand.  

The examiner noted the appellant presented alert, well-
oriented, and in no apparent distress.  The appellant was 
well-groomed and nicely dressed.  His speech was fluent and 
somewhat hypophonic.  The appellant's mood appeared euthymic 
with congruent affect.  It was noted the appellant 
demonstrated evidence of highly developed social skills.  His 
judgment and insight were evaluated as fair to good.  The 
appellant was noted to demonstrate mild difficulties on 
visuospatial and constructional tasks.  It was noted that his 
difficulty, identified as slowed performance on visuospatial 
sequencing and inability to complete a number-letter 
sequence, were noted to be consistent with results obtained 
during examination in 1993.  His basic language functions, 
including confrontational naming in semantic work fluency, 
were evaluated as average.  The appellant exhibited adequate 
attention, although information processing speed was reduced 
on complex tasks.  Immediate memory for verbal material was 
assessed as borderline to low average.  Memory following a 
15-minute delay was evaluated to be within the low average 
range.  

The examiner indicated that the appellant's pain was his most 
salient symptom at present.  It was noted that the appellant 
had experienced an understandable decline in his mood 
recently because of the death of his lady friend earlier that 
month.  The examiner indicated that this appeared to 
represent uncomplicated mourning rather than clinically 
significant depression.  It was the examiner's further 
impression, in terms of neuropsychological abilities, that 
the appellant did not have dementia.  It was noted that the 
appellant generally appeared to be functioning at a level 
expected in light of premorbid estimates, with the exception 
of mild reductions in information processing speed and 
visuospatial abilities.  The examiner indicated that there 
was no evidence of continuing psychosis.  

The examiner stated the appellant's more recent reductions in 
industrial capacity would appear to be directly related to an 
increase in pain.  Specifically, based on the report and 
records, his retirement from work as a barber was related to 
increase in leg pain as opposed to any exacerbation of a 
mental disorder.  The examiner rendered an opinion that the 
appellant had no clear residuals of any psychosis which were 
currently interfering with his industrial capacity.  Although 
he may show some enduring residuals from his injury, such as 
reduced information processing speed, I do not believe that 
this has reduced his industrial capacity from that which 
might have otherwise been expected.  These difficulties were 
stable and longstanding.  

It was noted that the appellant's social skills continued to 
be unimpaired.  The diagnostic impression was history of 
psychosis after head injury, and mild neurocognitive 
impairment, residual from head injury (Axis I).  A GAF score 
of 62 was noted.  The appellant was evaluated as competent 
for VA purposes. 


Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

The RO has not had the opportunity to review the appellant's 
claim in conjunction with the VCAA.  The records shows that 
by virtue of the statement of the case, and supplemental 
statements of the case, the appellant and his representative 
were given notice of the information and medical evidence 
necessary to substantiate his claim.  The record reflects 
that the RO has made reasonable efforts to obtain relevant 
records adequately identified by the appellant in support of 
his claim.  Indeed, it appears that all evidence identified 
by the appellant has been obtained and associated with the 
claims file.  In addition, the appellant underwent VA 
examinations in April 2001 to evaluate the nature and 
severity of his service-connected disability and was afforded 
the opportunity to appear at a hearing.  Thus, under the 
circumstances of this case, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the appellant is required to comply with the requirements 
of the VCAA.  As such a current decision is not deemed 
prejudicial to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001). Pertinent regulations do not require that all cases 
show all findings specified by the rating schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R.  § 4.2), the regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of the appeal new rating criteria for 
rating traumatic brain syndrome with a psychotic reaction 
were promulgated and have been in effect since November 7, 
1996.  The Board notes that the RO has considered both the 
"old" and "new" criteria.  Where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this regard, the Board notes that because the appellant's 
claim for increased evaluation of traumatic brain syndrome 
with psychotic reaction was filed prior to November 1996, 
this claim will be evaluated under both the old and new 
rating criteria.

The RO has assigned a 50 percent rating for traumatic brain 
syndrome with psychotic reaction in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9304.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  38 C.F.R. § 
4.124a, Diagnostic Code 8045.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.

Ratings in excess of 10 percent for brain disease due to 
trauma are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Diagnostic Code 9304 provides for the evaluation of dementia 
associated with brain trauma.  Under the old rating criteria, 
when there is considerable impairment of social and 
industrial adaptability a 50 percent disability rating is 
warranted.  A 70 percent disability rating is warranted for 
dementia associated with brain trauma which is productive of 
severe impairment of social and industrial adaptability.  A 
100 percent disability rating is warranted for dementia 
associated with brain trauma which is productive of symptoms 
of such extent, severity, depth and persistence as to produce 
total social and industrial inadaptability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9304 
(effective prior to November 6, 1996).

Under the rating criteria in effect after November 7, 1996, 
dementia associated with brain trauma is rated under 
Diagnostic Code 9304.  Under Diagnostic Code 9304, the 
criteria for dementia due to head trauma contemplates that a 
50 percent evaluation will be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation will be assigned for occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9304.

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

To summarize, the appellant's statements are deemed competent 
with regard to the description of the symptoms of his service 
connected disorder.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record in conjunction with the 
pertinent rating criteria as previously set forth.  In this 
regard, the recent neurological examination showed that the 
veteran experienced headaches two to three times a week.  His 
headaches were described as not debilitating in nature. There 
was no impairment in the appellant's personal hygiene and his 
speech was appropriate.  Additionally, the examination showed 
no significant neurological findings.

The recent VA neuropsychological examination showed 
reductions in information processing speed and visuospatial 
abilities.  However, the reductions were described as mild.  
The appellant did complain of forgetfulness.  However, memory 
following a 15-minute delay was evaluated to be within the 
low average.  The appellant's mood appeared euthymic with 
congruent affect.  Although he reported auditory 
hallucinations since the death of his friend, the examination 
showed he was oriented.  Additionally, the examiner indicated 
that there was no evidence of a continuing psychosis.  The 
appellant indicated that he had suicidal ideation for one or 
two weeks following his friend's death.  However, the 
examiner was of the opinion that the appellant's depression 
appeared to represent uncomplicated mourning rather than 
clinically significant depression.

Furthermore, his judgment and insight were evaluated as fair 
to good and basic language functions was average.  
Additionally, the examiner indicated that the appellant's 
social skills were highly developed and the appellant 
indicated that he had active associations with other people.  
Furthermore, described the neurocognitive impairment as mild.  
Relative to his industrial capacity, the record discloses 
that while the appellant has not worked for a number of years 
as a barber, the evidence of record indicates that the 
appellant's retirement in 1991 was the result of physical 
disability which prevented him from performing his duties. 
Additionally, his current GAF of 62 contemplates moderate 
symptoms.

After reviewing the evidence the Board finds that the service 
connected disorder is not productive of severe impairment of 
social and industrial adaptability as required for a higher 
rating under the old criteria.  Additionally, the evidence as 
previously discussed does not show that the requirements for 
a 70 percent rating under the new criteria have been met.  
According the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

An increased evaluation for traumatic brain syndrome with 
psychotic reaction is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

